Genovevo Castillo v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-380-CR

     GENOVEVO CASTILLO,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the Criminal District Court Two
Tarrant County, Texas
Trial Court # 0601763D
                                                                                                                

O P I N I O N
                                                                                                                

     On September 16, 1997, the appellant, Genovevo Castillo, pled guilty before a jury to the
offense of indecency with a child by contact.  See Tex. Pen. Code Ann. § 21.11(a) (Vernon
1994).  The jury assessed a punishment of twelve years’ incarceration in the Institutional Division
of the Texas Department of Criminal Justice.  See id. § 12.33 (Vernon 1994).  Castillo filed a pro-se notice of appeal and was subsequently appointed counsel.     
      Castillo’s counsel has filed an Anders brief.  See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967); Wilson v. State, 955 S.W.2d 693 (Tex. App.—Waco 1997, order)
(discussing procedures for Anders appeal, revisiting Johnson v. State, 885 S.W.2d 641, 646 (Tex.
App.—Waco 1994, pet. ref’d)).  Counsel states that he has diligently reviewed the record and is
of the opinion that the record reflects no reversible error.  We have independently reviewed the
record and are satisfied that counsel has thoroughly searched the record for any arguable appellate
claim.  McCoy v. Court of Appeals of Wisconsin Dist. 1, 486 U.S. 429, 442, 108 S. Ct. 1895,
1904, 100 L. Ed. 2d 440 (1988).  We have determined that  counsel correctly concluded that the
appeal is frivolous.  Id.
      Counsel advised Castillo that he had the right to review the record and to file a pro-se
response on his own behalf.  Despite being provided an opportunity to review the record by the
Tarrant County District Clerk, Castillo has not filed a response.  See Wilson, 955 S.W.2d at 698. 
Thus, because we have no viable points of error to consider, the judgment is affirmed.  
      We simultaneously grant counsel's motion to withdraw.  Id. 
 
                                                                         BOBBY L. CUMMINGS
                                                                         Justice


Before Chief Justice Davis,
           Justice Cummings, and
           Justice Vance
Affirmed; Motion to withdraw granted
Opinion delivered and filed October 7, 1998
Do not publish